DETAILED ACTION
This communication is response to the application filed 03/08/2021. Claims 1-22 are pending and presented for examination. A preliminary amendment, canceling claims 23-28, submitted 03/08/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 and 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the claim recites “predefined noise types of noise signals that are expected to corrupt the received analog Ethernet signal”, which is unclear and vague. It is not clear which types of noise are present in the received signal, in particular, it is not clear from the claim that the noise is a transient noise signal as discussed in the description and in claim 2. Thus, the claim language renders the claim indefinite. Also, it is not clear which features are implied by “the noise mitigation operation selected responsively to the given noise type”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 8-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0044896 to CHINI et al. (hereafter Chini) in view of WO 2015/041699 A1 to DOGAN et al. (hereafter Dogan), see IDS dated 06/08/2021.

Regarding claim 1, Chini discloses an automotive Ethernet physical-layer (PHY) transceiver (see Chini, Fig 1; ¶ 0014), comprising: 
an analog Front End (FE), configured to receive an analog Ethernet signal over a physical Ethernet link while the Ethernet HY transceiver is operating in a vehicle, and to convert the received analog Ethernet signal into a digital signal; and a digital processor (see Chini, Fig 3A; ¶ 0013; ¶ 0014), configured to: 
hold one or more noise profiles that characterize respective predefined noise types of noise signals that are expected to corrupt the received analog Ethernet signal (see Chini, ¶ 0020: the DSP block 330 can adaptively filter out narrowband CW noise using error shaping and noise-aware DSP adaptation. In order to adaptively filter the noise, the DSP should be aware of, thus it should hold, at least one noise profile that characterizes the noise otherwise it would not be able to understand when a 
 classify an actual noise signal present in the digital signal into one of the noise types, using the noise profiles; and in response to deciding that the actual noise signal matches a given noise type among the predefined noise types, apply a noise mitigation operation selected responsively to the given noise type (see Chini, ¶ 0021: the FFE block 332 is a multi-tap adaptive FFE block and receives the digital signal 321 and adaptively filters out narrowband CW noise of the received digital signal 321 using an adaptation signal 343 provided by the noise-aware adaptation block 340).
Chini implicitly but does not explicitly disclose classify an actual noise signal present in the digital signal into one of the noise types, using the noise profiles.
hold one or more noise profiles that characterize respective predefined noise types of noise signals that are expected to corrupt the received analog Ethernet signal (see Dogan, ¶ 0069; 0073; 0091: classifier classifies the impulse noise events into a plurality of classes);
 classify an actual noise signal present in the digital signal into one of the noise types, using the noise profiles (see Dogan, ¶ 0069; 0073; 0091: classifier classifies the impulse noise events into a plurality of classes; ¶ 0067); and in response to deciding that the actual noise signal matches a given noise type among the predefined noise types, apply a noise mitigation operation selected responsively to the given noise type (see Dogan, ¶ 0091: the analysis engine selects one of the multiple blended noise mitigation strategies).


Regarding claim 2, Chini in view of Donga discloses the automotive Ethernet PHY transceiver according to claim 1, Chini does not explicitly disclose wherein he actual noise signal comprises a transient noise signal, and wherein the digital processor is configured to detect an onset event of the transient noise signal, and to classify the transient noise signal in the digital signal starting from the onset event.
However, Donga discloses wherein he actual noise signal comprises a transient noise signal, and wherein the digital processor is configured to detect an onset event of the transient noise signal, and to classify the transient noise signal in the digital signal starting from the onset event (see Donga, ¶ 0091).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Dogan and incorporate it into the system of Chini for implementing impulse noise mitigation in the communication system (see Dogan, ¶ 0006). 


Regarding claim 3, Chini in view of Donga discloses the automotive Ethernet PHY transceiver according to claim 1, Chini does not explicitly wherein, in response to deciding that the actual noise signal matches the given noise type, the digital processor 
However, Donga discloses wherein, in response to deciding that the actual noise signal matches the given noise type, the digital processor is configured to adjust the noise profile associated with the given noise type based on the actual noise signal (see Donga, ¶ 0078 and ¶ 0083).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Dogan and incorporate it into the system of Chini for implementing impulse noise mitigation in the communication system (see Dogan, ¶ 0006). 

Regarding claim 4, Chini in view of Donga discloses the automotive Ethernet PHY transceiver according to claim 1, Chini does not explicitly disclose wherein the digital processor is configured to measure a quality of the digital signal, and to apply the noise mitigation operation by reconfiguring operation of one or both of the analog FE and the digital processor, based on the given noise type and on the measured quality.
However, Donga discloses wherein the digital processor is configured to measure a quality of the digital signal, and to apply the noise mitigation operation by reconfiguring operation of one or both of the analog FE and the digital processor, based on the given noise type and on the measured quality (see Donga, Fig 3; ¶ 0015; ¶ 0020; ¶ 0021).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 5, Chini in view of Donga discloses the automotive Ethernet PHY transceiver according to claim 4, but does not explicitly disclose wherein the digital processor is configured to apply the noise mitigation operation by reconfiguring one or more of a frequency response of a filter, a gain parameter and a clock rate, in one or both of she analog FE and the digital processor.
However, Donga discloses wherein the digital processor is configured to apply the noise mitigation operation by reconfiguring one or more of a frequency response of a filter, a gain parameter and a clock rate, in one or both of she analog FE and the digital processor (see Donga, Fig 3; ¶ 0015; ¶ 0020; ¶ 0021).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Dogan and incorporate it into the system of Chini for implementing impulse noise mitigation in the communication system (see Dogan, ¶ 0006).

Regarding claim 8, Chini in view of Donga discloses the automotive Ethernet PHY transceiver according to claim 1, Chini does not explicitly disclose wherein the digital processor is configured to obtain one or more of the noise profiles directly from another vehicle, or by accessing a cloud storage that shares noise profiles of noise types among multiple vehicles. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Dogan and incorporate it into the system of Chini for implementing impulse noise mitigation in the communication system (see Dogan, ¶ 0006).
Also, it is well-known in the art to perform the teaching of wherein the digital processor is configured to obtain one or more of the noise profiles directly from another vehicle, or by accessing a cloud storage that shares noise profiles of noise types among multiple vehicles as evidenced by US Pub. 2009/0154727 to Patel (see ¶ 0022: memory 124 is configured to store a noise profile of one or more vehicles (see e.g., FIG. 2) within which radio 120 may be operational).

Regarding claim 9, Chini in view of Donga discloses the automotive Ethernet PRY transceiver according to claim 1, Chini does not explicitly disclose wherein the automotive Ethernet PHY transceiver belongs to a plurality of interconnected automotive Ethernet PHY transceivers in the vehicle, and wherein he digital processor is configured to hold a noise profile that is not used by at least another Ethernet PHY transceiver in the plurality of the automotive Ethernet PHY transceivers.
However, Donga discloses wherein the automotive Ethernet PHY transceiver belongs to a plurality of interconnected automotive Ethernet PHY transceivers in the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Dogan and incorporate it into the system of Chini for implementing impulse noise mitigation in the communication system (see Dogan, ¶ 0006).

Regarding claim 10, Chini in view of Donga discloses the automotive Ethernet PHY transceiver according so claim 1, but does not explicitly disclose wherein the analog FE is configured to receive, in the actual noise signal, Electromagnetic Interference (EMI) caused by one or more or an electronic component of the vehicle, a mechanical component of the vehicle, an electro-mechanical component of the vehicle, and an electromagnetic radiation source external to the vehicle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of wherein the analog FE is configured to receive, in the actual noise signal, Electromagnetic Interference (EMI) caused by one or more or an electronic component of the vehicle, a mechanical component of the vehicle, an electro-mechanical component of the vehicle, and an electromagnetic radiation source external to the vehicle (see US Pub. 2017/0134149, ¶ 0018; ¶ 0028) and incorporate it into the system of Chini to perform efficient noise mitigation in the vehicle network. One of ordinary skill 

Regarding claim 11, Chini in view of Donga discloses the automotive Ethernet PRY transceiver according to claim 1, Chini does not explicitly disclose wherein the digital processor is configured to, based at least on an expected decay attribute of the actual noise signal determined from the noise type classification: i) apply the noise mitigation operation for a predetermined period of time, and ii) modify the noise mitigation operation during the predetermined period of time.
However, Donga discloses wherein the digital processor is configured to, based at least on an expected decay attribute of the actual noise signal determined from the noise type classification: i) apply the noise mitigation operation for a predetermined period of time, and ii) modify the noise mitigation operation during the predetermined period of time see Donga, ¶ 0121 and ¶ 0122().
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Dogan and incorporate it into the system of Chini for implementing impulse noise mitigation in the communication system (see Dogan, ¶ 0006).

Regarding claim 12, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 4. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 5. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 8. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 9. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.
Regarding claim 21, it is rejected for the same reasons as set forth in claim 10. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 11. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chini in view of Donga and further in view of US Pub. 2018/0253830 to COURTNEY et al. (hereafter Courtney).

Regarding claim 6, Chini in view of Donga discloses the automotive Ethernet PHY transceiver according to claim 1, but does not explicitly disclose wherein the digital processor is configured to generate, based on the digital signal, a sequence or multiple two-dimensional data structures, each two-dimensional data structure comprising multiple frequency-domain vectors derived from multiple time- samples of the digital signal, and to classify the noise signal by applying a machine-learning model to the sequence of the two-dimensional data structures.
However, Courtney discloses the well-known teaching of wherein the digital processor is configured to generate, based on the digital signal, a sequence or multiple two-dimensional data structures, each two-dimensional data structure comprising multiple frequency-domain vectors derived from multiple time- samples of the digital 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Courtney and incorporate it into the system of Chini to achieve improved noise reduction in the communication system (see Courtney, Abstract). 

Regarding claim 17, it is rejected for the same reasons as set forth in claim 6. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chini in view of Donga and further in view of US Pub. 2009/0154727 to PATEL (hereafter Patel).

Regarding claim 7, Chini in view of Donga discloses the automotive Ethernet PEY transceiver according to claim I, but does not explicitly disclose wherein the digital processor is configured to specify, in the noise profiles, one or more characteristics selected from a list comprising: a source of the noise signal, a frequency pattern of the 
However, Patel discloses wherein the digital processor is configured to specify, in the noise profiles, one or more characteristics selected from a list comprising: a source of the noise signal, a frequency pattern of the noise signal, time progression characteristics or the noise signal, and a signal strength of the noise signal (see Patel, Fig 3, steps 310 and  320; ¶ 0022: the noise profile may be associated with the threshold signal strength, which may include an additional margin so that filter 128 may begin filtering the noise generated by noise source 50 when the signal strength of desired signals received by radio 120 have a signal strength close to the noise profile of the vehicle; ¶ 0024: controller 110 compares the signal strength of the tuned radio station to the threshold signal strength (i.e., the noise profile of the vehicle or the noise profile of the vehicle plus a marginal amount)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to implement the above teaching as taught by Patel and incorporate it into the system of Chini to achieve an efficient interference suppression in the communication system (see Patel, ¶ 0006).

Regarding claim 18, it is rejected for the same reasons as set forth in claim 7. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,446,170 to Chen et al. discloses noise mitigation using machine learning.
US Pub. 2017/0134149 to Chini et al. discloses robust electromagnetic compatibility performance for in-vehicle Ethernet PHYS utilizing time division duplexing.
US Pub. 2002/0150154 to Warke discloses increasing performance in modems in presence of noise.
US Patent 8,358,995 to Paten discloses systems and methods for suppressing radio interference from a noise source via active filtering.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464